Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101:
1. A method, comprising: receiving a first data input feed; accessing a first user profile that is as associated with a first user; detecting a conversation event when first data in the first data input feed satisfies a first conversation event condition; generating a first conversationalist persona based on the conversation event, the first user profile, and data provided in the first data input feed; and initiating a first conversation session via the first conversationalist persona by outputting a first conversationalist persona response that is based on the conversation event, the first user profile, and the data provided in the first data input feed.

Step 1: IS THE CLAIM DIRECTED TO A PROCESS, MACHINE, MANUFACTURE OR COMPOSITION OF MATTER?
YES
Step 2A: IS THE CLAIM DIRECTED TO A LAW OF NATURE, A NATURAL PHENOMENON, OR AN ABSTRACT IDEA?
YES

Step 2B: DOES THE CLAIM RECITE ADDITIONAL ELEMENTS THAT AMOUNT TO SIGNIFICANTLY MORE THAN THE JUDICIAL EXCEPTION?
NO

The claims are directed to a general conversation between two human beings based on personality, and deciding how to respond to one another e.g. how should someone respond to a question.

• Collecting and comparing known information (Classen)
• Comparing new and stored information and using rules to identify options (Smartgene)†

To help in amending the claims and for analysis purposes, in example claims 3 and 4 below, the difference between eligible and ineligible illustrates a significant process which is tied to hardware that is not generally recited in the art.  In this case general changing of font size in claim 3 versus a significant step of conditionally changing font size tied to hardware.
See example below to amend to overcome 101 rejection:

Regarding independent claim examples:
For instance in the example claims 3 and 4 below:
Ineligible
3. A computer‐implemented method of resizing textual information within a window displayed in a graphical user interface, the method comprising: 
(not significant) generating first data for describing the area of a first graphical element; 
(not significant) generating second data for describing the area of a second graphical element containing textual information; 
(not significant) calculating, by the computer, a scaling factor for the textual information which is proportional to the difference between the first data and second data. 
The claim recites that the step of calculating a scaling factor is performed by “the computer” (referencing the computer recited in the preamble). Such a limitation gives “life, meaning and vitality” to the preamble and, therefore, the preamble is construed to further limit the claim. (See MPEP 2111.02.)
However, the mere recitation of “computer‐implemented” is akin to adding the words “apply it” in conjunction with the abstract idea. Such a limitation is not enough to qualify as significantly more. With regards to the graphical user interface limitation, the courts have found that simply limiting the use of the abstract idea to a particular technological environment is not significantly more. (See, e.g., Flook.)

Whereas in similar claim 4:
Eligible
4. A computer‐implemented method for dynamically relocating textual information within an underlying window displayed in a graphical user interface, the method comprising: 
displaying a first window containing textual information in a first format within a graphical user interface on a computer screen; 
displaying a second window within the graphical user interface; 
constantly monitoring the boundaries of the first window and the second window to detect an overlap condition where the second window overlaps the first window such that the textual information in the first window is obscured from a user’s view; 
determining the textual information would not be completely viewable if relocated to an unobstructed portion of the first window; 
calculating a first measure of the area of the first window and a second measure of the area of the unobstructed portion of the first window; 
calculating a scaling factor which is proportional to the difference between the first measure and the second measure; 
scaling the textual information based upon the scaling factor; 
(significant step) automatically relocating the scaled textual information, by a processor, to the unobscured portion of the first window in a second format during an overlap condition so that the entire scaled textual information is viewable on the computer screen by the user; 
(significant step) automatically returning the relocated scaled textual information, by the processor, to the first format within the first window when the overlap condition no longer exists.
These limitations are not merely attempting to limit the mathematical algorithm to a particular technological environment. Instead, these claim limitations recite a specific application of the mathematical algorithm that improves the functioning of the basic display function of the computer itself. As discussed above, the scaling and relocating the textual information in overlapping windows improves the ability of the computer to display information and interact with the user.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110060587 A1 (hereinafter Phillips) in view of Asano; Yu et al. US 20190095428 A1 (hereinafter Asano).
Re claims 1, 19, and 20, Phillips teaches
1. A method, comprising: receiving a first data input feed; (input via microphone0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)
accessing a first user profile that is as associated with a first user; (user profile tied to database and models, settings, usage, etc. 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)
detecting a conversation event when first data in the first data input feed satisfies a first conversation event condition; (conversation event such as a command or intent/context identification, can be multiple contexts and intent sub-commands e.g. ‘Send SMS to John, lets meet at 7am’ 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)
generating a first conversationalist persona based on the conversation event, the first user profile, and data provided in the first data input feed; and (persona from context e.g. “banker” conversing with user 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)
…via the first conversationalist persona by outputting a first conversationalist persona response that is based on the conversation event, the first user profile, and the data provided in the first data input feed. (user profile from multiple user profiles and also devices, such as data shared thereof to improve performance, one user at a time can converse per device but the data can be based on any permutation of user usage e.g. user1 uses data from user2 to improve and adapt models and performance, 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)
However, a back and forth conversation such as with a bot is not taught by Phillips, and therefore Phillips fails to teach:
initiating a first conversation session… (Asano 0091 0092 0129 with fig. 10 and 11 improvement of 0010  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Asano to allow for back and forth conversation with learning and both system and user feedback improving the general conversational inquiry of Phillips, wherein all the features of Phillips such as context change, password authentication interruption, and disambiguation are improved in a more natural way via bot communication.

Re claim 2, Phillips teaches
2. The method of claim 1, further comprising: receiving a second data feed, wherein the generating the first conversationalist persona is based on the first conversation event condition, the first user profile, the first data input feed, and the second data feed. (user profile from multiple user profiles and also devices, such as data shared among iterations, can be same user or different user as well as different user on different devices, thereof to improve performance, one user at a time can converse per device but the data can be based on any permutation of user usage e.g. user1 uses data from user2 or visa versa to improve and adapt models and performance, for instance at a time after user 1 enters information, user 2 can benefit from such input via shared models 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)

Re claim 3, Phillips teaches
3. The method of claim 1, further comprising: receiving a first user response in response to the first conversationalist persona response; (system can prompt user for input 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)
determining a second first conversationalist persona response based on the first user response, the first data input feed, and the first user profile; and outputting a second conversationalist persona response based on the first user response. (if the user starts speaking a new intent e.g. shifting from GPS to SMS, the system will alter personas, also applicable to mid conversation context change, password authentication interruption, and disambiguation, user profile from multiple user profiles and also devices, such as data shared among iterations, can be same user or different user as well as different user on different devices, thereof to improve performance, one user at a time can converse per device but the data can be based on any permutation of user usage e.g. user1 uses data from user2 or visa versa to improve and adapt models and performance, for instance at a time after user 1 enters information, user 2 can benefit from such input via shared models 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)


Re claim 4, Phillips teaches 
4. The method of claim 1, further comprising: receiving a first user response in response to the first conversationalist persona response; updating, using a machine learning algorithm, the first user profile based on the first user response to generate a first user updated profile. (machine learning via updating/adapting expressly, profile and associated databases are updated via at least usage history of one or more users 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)

Re claim 5, Phillips teaches 
5. The method of claim 4, further comprising: generating a second conversationalist persona based on the conversation event, the first user updated profile, and the data provided in the first data input feed; and initiating a second conversation session via the second conversationalist persona by outputting a second conversationalist persona response that is based on the conversation event, the first user updated profile, and the data provided in the first data input feed. (if the user starts speaking a new intent e.g. shifting from GPS to SMS, the system will alter personas, also applicable to mid conversation context change, password authentication interruption, and disambiguation, user profile from multiple user profiles and also devices, such as data shared among iterations, can be same user or different user as well as different user on different devices, thereof to improve performance, one user at a time can converse per device but the data can be based on any permutation of user usage e.g. user1 uses data from user2 or visa versa to improve and adapt models and performance, for instance at a time after user 1 enters information, user 2 can benefit from such input via shared models 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)
However, a back and forth conversation such as with a bot is not taught by Phillips, and therefore Phillips fails to teach:
a first/second conversation session… (Asano 0091 0092 0129 with fig. 10 and 11 improvement of 0010  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Asano to allow for back and forth conversation with learning and both system and user feedback improving the general conversational inquiry of Phillips, wherein all the features of Phillips such as context change, password authentication interruption, and disambiguation are improved in a more natural way via bot communication.


Re claim 6, Phillips teaches
6. The method of claim 1, wherein the generating the first conversationalist persona is performed by a first user device associated with the first user. (0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)

Re claim 7, Phillips teaches
7. The method of claim 1, wherein the generating the first conversationalist persona is performed by a server device that is in communication with a first user device associated with the first user. (both local and server are used in series or parallel pending confidence score levels and success 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)

Re claim 8, Phillips teaches
8. The method of claim 1, further comprising: receiving a first user response in response to the first conversationalist persona response; determining that the first user response indicates that the first conversation session has ended; and ending the first conversation session. (ending a conversation such as when a user is done speaking there is no speech for a time period 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)

Re claim 9, Phillips teaches
9. The method of claim 8, wherein the first user response is a lack of user input during a predetermined time. (ending a conversation such as when a user is done speaking there is no speech for a time period 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)

Re claim 10, Phillips teaches
10. The method of claim 1, wherein the detecting the conversation event when the first data in the first data input feed satisfies the first conversation event condition stored in the first user profile includes detecting that a location of the first user identified in the first data input feed satisfies a location condition. (both local and server are used in series or parallel pending confidence score levels and success, using geographic and location data such as for GPS contexts 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)

Re claim 11, Phillips teaches
11. The method of claim 1, wherein the detecting the conversation event when the first data in the first data input feed satisfies the first conversation event condition stored in the first user profile includes detecting that a first application on a first user device has been launched. (matching intent(s), identifying keywords for commands/requests, both local and server are used in series or parallel pending confidence score levels and success 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)

Re claim 12, Phillips teaches
12. The method of claim 1, further comprising: providing a first output of the first data input feed to the first user via a user output system; receiving a second data input feed; determining that the second data input feed satisfies an output condition; and providing a second output of the second data input feed to the first user via the user output system. (using confidence scores and user profile from multiple user profiles and also devices, such as data shared among iterations, can be same user or different user as well as different user on different devices, thereof to improve performance, one user at a time can converse per device but the data can be based on any permutation of user usage e.g. user1 uses data from user2 or visa versa to improve and adapt models and performance, for instance at a time after user 1 enters information, user 2 can benefit from such input via shared models 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)

Re claim 13, Phillips teaches
13. The method of claim 12, further comprising: outputting a second conversationalist persona response based on data provided in the second data input feed. (if the user starts speaking a new intent e.g. shifting from GPS to SMS, the system will alter personas, also applicable to mid conversation context change, password authentication interruption, and disambiguation, user profile from multiple user profiles and also devices, such as data shared among iterations, can be same user or different user as well as different user on different devices, thereof to improve performance, one user at a time can converse per device but the data can be based on any permutation of user usage e.g. user1 uses data from user2 or visa versa to improve and adapt models and performance, for instance at a time after user 1 enters information, user 2 can benefit from such input via shared models 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)

Re claim 14, Phillips teaches
14. The method of claim 12, wherein the first data input feed is obtained from a first sensor system coupled to a first user device and the user output system is coupled to the first user device, and wherein the second data input feed is obtained from a second sensor system that is coupled to a second user device and is received by the first user device via a communication system. (user profile from multiple user profiles and also devices, such as data shared among iterations, can be same user or different user as well as different user on different devices, thereof to improve performance, one user at a time can converse per device but the data can be based on any permutation of user usage e.g. user1 uses data from user2 or visa versa to improve and adapt models and performance, for instance at a time after user 1 enters information, user 2 can benefit from such input via shared models 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)


Re claim 15, Phillips teaches
15. The method of claim 1, further comprising: receiving a second data input feed, wherein the first conversationalist persona response is based on the conversation event, the first user profile, and the data provided in the first data input feed. (user usage, models, databases for profile 0070 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)

Re claim 16, Phillips teaches
16. The method of claim 1, further comprising: determining that processing performed for the generating the first conversationalist persona or generating the first conversationalist persona response satisfies a processing threshold at a first user device; performing a first portion of the processing at the first user device; and off-loading a second portion of the processing to a server device. (both local and server are used in series or parallel pending confidence score levels and success 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)

Re claim 17, Phillips teaches
17. The method of claim 1, further comprising: accessing a second user profile that is as associated with a second user; (0070 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)
detecting the conversation event when the first data in the first data input feed satisfies the first conversation event condition; (intent matching and command/request matching 0070 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)
generating a second conversationalist persona based on the conversation event, the second user profile, and the data provided in the first data input feed; and (if the user starts speaking a new intent e.g. shifting from GPS to SMS, the system will alter personas, also applicable to mid conversation context change, password authentication interruption, and disambiguation, user profile from multiple user profiles and also devices, such as data shared among iterations, can be same user or different user as well as different user on different devices, thereof to improve performance, one user at a time can converse per device but the data can be based on any permutation of user usage e.g. user1 uses data from user2 or visa versa to improve and adapt models and performance, for instance at a time after user 1 enters information, user 2 can benefit from such input via shared models 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)
initiating a second conversation session via the second conversationalist persona by outputting a second conversationalist persona response is based on the conversation event, the second user profile, and the data provided in the first data input feed. (if the user starts speaking a new intent e.g. shifting from GPS to SMS, the system will alter personas, also applicable to mid conversation context change, password authentication interruption, and disambiguation, user profile from multiple user profiles and also devices, such as data shared among iterations, can be same user or different user as well as different user on different devices, thereof to improve performance, one user at a time can converse per device but the data can be based on any permutation of user usage e.g. user1 uses data from user2 or visa versa to improve and adapt models and performance, for instance at a time after user 1 enters information, user 2 can benefit from such input via shared models 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)
However, a back and forth conversation such as with a bot is not taught by Phillips, and therefore Phillips fails to teach:
a first/second conversation session… (Asano 0091 0092 0129 with fig. 10 and 11 improvement of 0010  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Asano to allow for back and forth conversation with learning and both system and user feedback improving the general conversational inquiry of Phillips, wherein all the features of Phillips such as context change, password authentication interruption, and disambiguation are improved in a more natural way via bot communication.

Re claim 18, Phillips teaches
18. The method of claim 17, wherein the second conversationalist persona and the second conversationalist persona response provide different content than the first conversationalist persona and the first conversationalist persona response. (if the user starts speaking a new intent e.g. shifting from GPS to SMS, the system will alter personas, also applicable to mid conversation context change, password authentication interruption, and disambiguation, user profile from multiple user profiles and also devices, such as data shared among iterations, can be same user or different user as well as different user on different devices, thereof to improve performance, one user at a time can converse per device but the data can be based on any permutation of user usage e.g. user1 uses data from user2 or visa versa to improve and adapt models and performance, for instance at a time after user 1 enters information, user 2 can benefit from such input via shared models 0070 0105 0117 0071 0060 0208 fig. 1 and f. 2 with at least element 130, 0167 0099 0081 0062 0097 0066 0061 0080 0059 0154 and fig. 7b, 7c)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Barborak; Mike et al. US 20170371861 A1
Learning based on conversation


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov